Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 13, 2016

                                       No. 04-16-00120-CV

  THREE THOUSAND FIVE HUNDRED THIRTY-FIVE DOLLARS ($3,535.00) United
                          States Currency,
                             Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                     From the 45th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2014-CI-11848
                              Honorable Peter Sakai, Judge Presiding


                                          ORDER
Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

       Appellant has filed a “Motion to Withhold Opinion in Light of Determining Factors.” We
construe appellant’s motion as a motion for rehearing. Appellant’s motion for rehearing is
DENIED.


           It is so ORDERED on September 13, 2016.

                                                      PER CURIAM



           ATTESTED TO: ___________________________________
                        Keith E. Hottle
                        Clerk of Court